DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information referred to in the IDS filed June 17, 2022 has been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oren et al (20120235450).
Note a children’s seat for supporting a child over a support surface, the children’s seat comprising a child support portion (10, 13) and a base portion (11), wherein the base portion is reconfigurable so as to allow selective use of the children’s seat as a bouncer (see lines 1-2 in ¶ 0111), a rocker (see lines 1-2 in ¶ 0111) or a stationary chair (stoppers 309 and 311 engaged simultaneously with the controlling/restricting means (see lines 9-10 in ¶ 0111) engaged). 
Regarding claim 2, note the base portion comprises a base frame (301).
Regarding claim 3, note the base frame comprises one or more base members having curved or rounded bottom surfaces (note between 305 and 307).
Regarding claim 4, note the base portion comprises a kickstand (311 or 309).
Regarding claim 5, note the kickstand is pivotally coupled to the base portion.  See Figure 1C.
Regarding claim 6, note the kickstand is pivotable between an extended position and a retracted position, the kickstand engaging the support surface in the extended position.  See Figure 1C.
Regarding claim 7, note the base portion comprises a bouncer frame (305).
Regarding claim 11, note the base portion comprises one or more stoppers (311, 309).
Regarding claim 12, note the child support portion comprises a seat assembly (10, 13) adapted for receiving and securing a child.

Claims 1-8 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oren et al (20120235450).
Note this is an alternate interpretation of Oren et al (20120235450).
Note a children’s seat for supporting a child over a support surface, the children’s seat comprising a child support portion (10, 13) and a base portion (11), wherein the base portion is reconfigurable so as to allow selective use of the children’s seat as a bouncer (see lines 1-2 in ¶ 0111), a rocker (see lines 1-2 in ¶ 0111) or a stationary chair (stoppers 309 and 311 engaged simultaneously with the controlling/restricting means (see lines 9-10 in ¶ 0111) engaged). 
Regarding claim 2, note the base portion comprises a base frame (307, and the curved section between 307 and 305).
Regarding claim 3, note the base frame comprises one or more base members having curved or rounded bottom surfaces.  See Figures 2A.
Regarding claim 4, note the base portion comprises a kickstand (311).
Regarding claim 5, note the kickstand is pivotally coupled to the base portion.  See Figure 1C.
Regarding claim 6, note the kickstand is pivotable between an extended position and a retracted position, the kickstand engaging the support surface in the extended position.  See Figure 1C.
Regarding claim 7, note the base portion comprises a bouncer frame (305, 305, 306, 309).
Regarding claim 8, note the bouncer frame comprises base support members (305, 305) having first ends (adjacent to 306) and second ends (adjacent to 141) opposite the first ends, a front crossbar (306) extending between the first ends of the base support members, and upwardly angled extending side members extending from the second ends of the base support members (in Figure 2A, note that sections adjacent the free ends extend up and away from the free end).
Regarding claim 10, note the bouncer frame is reconfigurable between an extended position (309 extended) and a retracted position, the bouncer frame engaging the support surface in the extended position.
Regarding claim 11, note the base portion comprises one or more stoppers (311, 309).
Regarding claim 12, note the child support portion comprises a seat assembly (10, 13) adapted for receiving and securing a child.

Claims 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oren et al (20120235450).
Note a convertible children’s seat comprising a base frame (307, and the curved section between 307 and 306); a seat assembly (10, 13), a kickstand (311), and a bouncer frame (306, 309, 305, 305), wherein the convertible children’s seat is configured for selective use in a bouncer mode (see lines 1-2 in ¶ 0111), a rocker mode (see lines 1-2 in ¶ 0111), or a stationary seat mode (stoppers 309 and 311 engaged simultaneously with the controlling/restricting means (see lines 9-10 in ¶ 0111) engaged).
Regarding claim 15, note the kickstand (311) and bouncer frame (portion 309) are connected to the base frame and each of the kickstand and bouncer frame is selectively reconfigurable between an extended position and a retracted position.
Regarding claim 16, note the bouncer mode comprises the kickstand in the extended position and the bouncer frame in the extended position.  Note when both 309 and 311 are extended.
Regarding claim 17, note the rocker mode comprises the kickstand in the retracted position and the bouncer frame in the retracted position.  See Figure 1B.
Regarding claim 18, note the stationary mode comprises the kickstand in the extended position and the bouncer frame in the retracted position.  See Figure 1C.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Oren et al (20120235450) in view of Greenwood (5203611).
The primary reference shows all claimed features of the instant invention with the exception of the bouncer frame being detachably coupled to the base portion.
The secondary reference conventionally teaches configuring a bouncer frame (22, 23, 24, 26, 27) of a children’s seat as detachably coupled to a base portion (21) of the seat.
It would have been obvious to one having ordinary skill in the pertinent art before the effective filing date of the instant invention to modify the primary reference in view of the teachings of the secondary reference by configuring the bouncer frame as detachably coupled to the base portion.  This modification allows for selective knockdown of the children’s seat for storage, repair, cleaning, etc.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Oren et al (20120235450) in view of Guozhu et al (20160037942).
The primary reference shows all claimed features of the instant invention with the exception of the child support portion comprising a motion control device which imparts motion to the child support portion.
The secondary reference conventionally teaches configuring a bouncer assembly with a child support portion comprising a motion control device (40) which imparts motion to the child support portion.
It would have been obvious to one having ordinary skill in the pertinent art before the effective filing date of the instant invention to modify the primary reference in view of the teachings of the secondary reference by adding a motion control device to the child support portion in order to selective impart motion to the child support portion for enhanced child soothing/comfort.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Oren et al (20120235450).
Oren et al shows all claimed features of the instant invention with the exception of the specifically recited method of converting steps.  Note description of Oren et al above.
It would have been obvious, if not inherent, to one having ordinary skill in the pertinent art before the effective filing date of the instant invention to modify Oren et al by converting his child seat by the specifically recited method of converting steps.  This modification provides an efficient, no-labor intensive series of steps for selectively changing the children’s seat between various modes of use.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Each of JP2007159709A and JP2007167503A shows a children’s bouncer device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861. The examiner can normally be reached M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mn					/MILTON NELSON JR/November 2, 2022                          Primary Examiner, Art Unit 3636